            Case 2:18-cr-00131-RAJ Document 1288 Filed 04/17/20 Page 1 of 2




 1                                                          The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR18-131RAJ
11
                           Plaintiff                   ORDER TERMINATING
12                                                     DEFENDANT=S
                      v.
13                                                     PARTICIPATION IN DREAM
      WAUNIKA LYNETTE WALKER,                          PROGRAM AND DISMISSING
14                                                     CRIMINAL CHARGES BASED ON
                           Defendant.                  SUCCESSFUL COMPLETION
15                                                     OF DREAM PROGRAM
16
17         On February 19, 2019, the Defendant entered a guilty plea to Count 1 (conspiracy
18 to distribute controlled substances) of an Indictment. Dkt. No. 601. The plea was entered
19 pursuant to a plea agreement. Dkt. No. 603. Subsequent to entry of the guilty plea, the
20 Defendant was accepted to participate in the Drug Reentry Alternative Model (DREAM)
21 program. Dkt. No. 640. The Defendant executed a contract memorializing her acceptance
22 and participation in the program. Dkt. No. 643.
23       The DREAM Executive Review Team, including the undersigned United States
24 District Judge, have determined that the Defendant successfully complied with the
25 program requirements set forth in the DREAM contract. Having made this determination,
26 the Court hereby orders that:
27       1. Defendant’s participation in the DREAM program is terminated;
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                       UNITED STATES ATTORNEY
                                                                        700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                        SEATTLE, WASHINGTON 98101
     UNITED STATES v WALKER, CR18-131RAJ - 1                                  (206) 553-7970
           Case 2:18-cr-00131-RAJ Document 1288 Filed 04/17/20 Page 2 of 2




1         2. On Defendant’s request, her previously entered guilty pleas are withdrawn
2            pursuant to Federal Rule of Criminal Procedure 11(d)(2)(B), with the Court
3            finding a fair and just reason having been demonstrated by Defendant’s
4            successful completion of the DREAM program; and
5         3. On motion of the government under Federal Rule of Criminal Procedure 48(a),
6            the criminal charges filed against the Defendant in the above-captioned case
7            are dismissed with prejudice with good cause having been shown by
8            Defendant’s successful completion of the DREAM program.
9
10        DATED this 17th day of April 2020.
11
12                                                A
13
                                                  The Honorable Richard A. Jones
14                                                United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER TERMINATING DEFENDANT’S PARTICIPATION                      UNITED STATES ATTORNEY
                                                                       700 STEWART ST., SUITE 5220
     IN DREAM PROGRAM AND DISMISSING CHARGES
                                                                       SEATTLE, WASHINGTON 98101
     UNITED STATES v WALKER, CR18-131RAJ - 2                                 (206) 553-7970
